UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1587



In re: KAREEM JAMAL CURRENCE,

                    Petitioner.


              On Petition for Writ of Mandamus. (3:05-cr-00231-MHL-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kareem Jamal Currence, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Jamal Currence petitions for a writ of mandamus alleging the district court

has unduly delayed ruling on his Fed. R. Crim. P. 33(a) motion. Currence seeks an order

from this court directing the district court to act.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when there are

no other means by which the relief sought could be granted and when the petitioner

“show[s] that his right to issuance of the writ is clear and indisputable.” United States v.

Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003) (internal quotation marks and brackets

omitted); see Cheney, 542 U.S. at 380-81. Unreasonable delay in the district court may be

cause for mandamus relief. In re United States ex rel. Drummond, 886 F.3d 448, 450 (5th

Cir. 2018) (collecting cases); cf. Will v. Calvert Fire Ins. Co., 437 U.S. 655, 661-62 (1978)

(“There can be no doubt that, where a district court persistently and without reason refuses

to adjudicate a case properly before it, the court of appeals may issue the writ[.]”).

       We conclude that the present record does not reveal undue delay by the district court

so as to render unreasonable the court’s delay in adjudicating Currence’s Rule 33 motion.

Accordingly, we deny the mandamus petition. * We dispense with oral argument because




       *
         While we deny mandamus relief, we encourage the district court to act as
expeditiously as possible in this matter.

                                               2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3